Per Curiam.

McCracken was guilty of common-law larceny in making and delivering to the plaintiff the check by virtue of which he attained possession of the automobile sought to be replevied. In the circumstances, he attained no title to or right of possession thereof; nor could he give to the defendant any better title than he thus attained. (People v. Miller, 169 N. Y. 339; Shipply v. People, 86 N. Y. 375; Amols v. Bernstein, 214 App. Div. 469.)
The judgment should be reversed, with $30 costs. The judgment should he directed for the plaintiff and case remitted to the court below for the assessment of plaintiff’s damages.
Hecht, Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.